DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In respond to applicant’s amendment filed 05/17/2021, claims 1, 8 have been amended.  Claims 15-20 have been added.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7-12, 14-16, 18-20 are rejected under 35 U.S.C. 103(a) as being obvious by Barnett (US 2011/0101409) in view of Satake (US 2013/0128489).

With respect to claim 1, requires a light emitting module  comprising: a light emitting device including a package defining a sealed space, and provided with a light extraction window, a light emitting element disposed in the sealed space,  and a plurality of electrodes disposed on the package; a heat dissipating plate to which the light emitting device is secured; a holder to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device, wherein the heat dissipating plate includes an exposed portion exposed from the holder when viewed from a side of the light emitting module on which the light extraction window of the light emitting device is provided.
(Fig 5, 6) comprising: a light emitting device including a package defining a sealed space, and provided with a light extraction window, a light emitting element disposed in the sealed space,  and a plurality of electrodes disposed on the package; (Fig 7: a light emitting device including a package 26 a light emitting device 12 in a space, and provided with a light extraction window/ 30 top and a plurality of electrodes 32/16 on the package 26; See also Fig 1-4, 5, 6); a heat dissipating plate to which the light emitting device is secured (Fig 7: a heat dissipating plate 20 to which light emitting device 12 is secured; See also Section [049-050]; Fig 5, 6); a holder to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device (Fig 7: a holder 26 to which the heat dissipating plate 20 is secured, the holder 26  including a plurality of terminals 16 connected to the electrodes 32 of the light emitting device 12; ; See also Fig 5, 6), wherein the heat dissipating plate includes an exposed portion exposed from the holder when viewed from a side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 7: the heat dissipating plate 20 includes an exposed portion exposed from the holder 26 when viewed from a side of the light emitting module 12 on which the light extraction window/ 30 top of the light emitting device 12 is provided; See also Fig 5, 6, 15, 16).  Barnett ‘409 did not explicitly state the light emitting device including a package defining a sealed space.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case it is well-known in the art the used of hermetical seal packaging of LED device, for the benefit of protecting the LED and its components from the environment.

(Fig 1: a light emitting device including a package 2 defining a sealed space/”hermetically sealed package”  provided with a light extraction window 6/2a, a light emitting element 9 disposed in the sealed space and a plurality of electrodes 4 disposed on the package 2; See also TITLE, Abstract); where a heat dissipating plate to which the light emitting device is secured, and the heat dissipating plate includes an exposed portion exposed from the holder when viewed from a side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 1: 1, 8 heat dissipating plate with exposed portion from package 2 ; Section [022]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Barnett ‘409 the sealed packaging as taught or suggested by Satake ‘489, for the benefit of protecting the electronic components from the environment.

With respect to claim 2, Barnett ‘409 shows wherein the heat dissipating plate defines a through hole in the exposed portion (Fig 5, 6: the heat dissipating plate 20 defines a through hole in the exposed portion).

With respect to claim 3, Barnett ‘409 shows wherein the exposed portion of the heat dissipating plate includes a first region and a second region separated by the holder when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 5, 6: the exposed portion of the heat dissipating plate 20 includes a first region “top 28” and a second region “bottom 20” separated by the holder when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided).

With respect to claim 4, Barnett ‘409 shows a wherein the heat dissipating plate defines a through hole in each of the first region and the second region of the exposed portion (Fig 5, 6: heat dissipating plate 20 defines a through hole in each of the first region “top 28 hole” and the second region “bottom 20 hole” of the exposed portion).
With respect to claims 5, 12 the claims further require wherein the holder defines a through hole used for fixing the heat dissipating plate to the holder. Barnett ‘409 did not explicitly state the above.  However, Barnett ‘409 Fig 5, 6 did show the holder 26 having a top through hole 30/34 where the holder 26 and the heating dissipating plate 20 being fixed together.  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case it is well-known the use of through hole (i.e. TSV or via) for fixing the part together.  
  
With respect to claims 7, 14 Barnett ‘409 shows wherein when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 5, 6: window 30), a total length of the heat dissipating plate along a first direction, which is perpendicular to a second direction along which the light emitting device and the through hole are aligned, is longer than the total length of the heat dissipating plate along the second direction, a total length of the holder along the second direction is longer than the total length of the heat dissipating plate along the second direction (Fig 5, 6: first direction/length of heating dissipating plate 20 is longer and perpendicular then the second direction/ width, which the light emitting device 12 and the through hole 30 are aligned).

Claim 8 requires a light emitting module comprising: a light emitting device including a package defining a sealed space, and provided with a light extraction window, a light emitting element disposed in the sealed space,  and a plurality of electrodes disposed on the package; a heat dissipating plate having an upper face to which the light emitting device is secured; a holder having a lower face to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device, wherein the heat dissipating plate includes an exposed portion exposed from the holder in a top plan view.
	Barnett ‘409 shows and discloses a light emitting module (TITLE; Fig 5, 6) comprising: a light emitting device including a package defining a sealed space, and provided with a light extraction window, a light emitting element disposed in the sealed space,  and a plurality of electrodes disposed on the package; (Fig 7: light emitting device 12 having light extract window 30 plurality of electrodes 32/16; See also Fig 5, 6); a heat dissipating plate having an upper face to which the light emitting device is secured (Fig 7: a heat dissipating plate 20 having upper face to which LED 12 is secured; ; See also Fig 5, 6, 14); a holder having a lower face to which the heat dissipating plate is secured, the holder including a plurality of terminals respectively connected to the electrodes of the light emitting device (Fig 7: a holder 26 having a lower surface “bottom” which heat dissipating plate 20  is secured, the holder 26 including a plurality of terminals 16/22 connected to the electrodes 32/16 of LED 12; ; See also Fig 5, 6, 14), wherein the heat dissipating plate includes an exposed portion exposed from the holder in a top plan view (Fig 7: heat dissipating plate 20 includes an exposed portion 28/20 exposed from the holder 26 in top plan view; See also Fig 5, 6, 15, 16).  Barnett ‘409 did not explicitly state the light emitting device including a package defining a sealed space.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case it is well-known in the art the used of hermetical seal packaging of LED device, for the benefit of protecting the LED and its components from the environment.

	Satake ‘489 of analogous art shows and disclose a device housing package comprising a light emitting device including a package defining a sealed space, and provided with a light extraction window, a light emitting element disposed in the sealed space,  and a plurality of electrodes disposed on the package; (Fig 1: a light emitting device including a package 2 defining a sealed space/”hermetically sealed package”  provided with a light extraction window 6/2a, a light emitting element 9 disposed in the sealed space and a plurality of electrodes 4 disposed on the package 2; See also TITLE, Abstract); where a heat dissipating plate to which the light emitting device is secured, and the heat dissipating plate includes an exposed portion exposed from the holder when viewed from a side of the light emitting module on which the light extraction window of the light emitting device is provided (Fig 1: 1, 8 heat dissipating plate with exposed portion from package 2 ; Section [022]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Barnett ‘409 the sealed packaging as taught or suggested by Satake ‘489, for the benefit of protecting the electronic components from the environment.


(Fig 5, 6, 7: heat dissipating plate 20 defines a through hole in the exposed portion).
 
With respect to claim 10, Barnett ‘409 shows and discloses wherein the exposed portion of the heat dissipating plate includes a first region and a second region separated by the holder in the top plan view (Fig 1: the exposed portion of the heat dissipating plate 20 includes a first region “top 28” and a second region “bottom 20” separated by the holder in the top plan view).

With respect to claim 11, Barnett ‘409 shows wherein the heat dissipating plate defines a through hole in each of the first region and the second region of the exposed portion (Fig 5, 6, 7: heat dissipating plate 20 defines a through hole in each of the first region “top 28 hole” and the second region “bottom 20 hole” of the exposed portion).

With respect to claims 15, 18 Barnett ‘409 shows the holder includes a body defining an opening or recess when viewed from the side of the light emitting module on which the light extraction window of the light emitting device is provided, and the light emitting device is disposed within the opening or the recess with the light emitting device being spaced apart from the body; OR wherein the holder includes a body defining an opening or a recess in the top plan view, the light emitting device is disposed within the opening or the recess with the light emitting device being spaced apart from the body (Fig 5-7: 30 cavity).

	


With respect to claim 19, Barnett ‘409 in view of Satake ‘489 shows wherein an area of the opening or the recess is greater than an area of the light extraction window in the top plan view (Fig 1-6: area of recess is greater than window 5/2a).

With respect to claim 20, Barnett ‘409 in view of Satake ‘489 shows wherein a number of the plurality of the electrodes is four or more, a number of the plurality of the terminals is four or more, and each of the electrodes is directly connected to a respective one of the terminals (Fig 1-6: 4 plurality of electrodes is four or more and directly connected to a respective one of the terminals).
 			Allowable Subject Matter
Claims 6, 13, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 6, 13: wherein the holder includes a plurality of wires and a connector, one end of each of the wires being constituted by a corresponding one of the terminals 

	claim 17: wherein the connector defines an open space the opens at a side of the holder opposite to a side on which the light emitting device is disposed with respect to a direction vertical to a direction in which light emitted from the light emitting element passes the light extraction window, and the through hole being disposed in a region surrounded by the wires and the light emitting device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant’s amendment necessitated the new ground of rejection presented in this office action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828